Order filed December 9,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00325-CV 
                                                    __________
 
                          PHILIP
FRANKLIN YOUNG III, Appellant
 
                                                             V.
 
                   COMMUNITY
CHURCH OF P.K. LAKE, Appellee

 
                                   On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas
 
                                                    Trial
Court Cause No. C43746
 

 
                                                                     O
R D E R
 
            Inmate
Philip Franklin Young III has filed an appeal from the trial court’s dismissal
of his suit under Tex. Civ. Prac. &
Rem. Code Ann. §§ 14.003-.004 (Vernon 2002).  Upon being notified that the
filing fee and the clerk’s record were due, appellant filed in this court an
application to proceed in forma pauperis and attached a certified copy of his
inmate trust account statement.  These documents indicate that appellant is
indigent for appellate purposes and has met his burden pursuant to Tex. R. App. P. 20.1(g).  However, the
district clerk has filed a contest in this court.  We abate the appeal and,
pursuant to Tex. R. App. P.
20.1(h)(4), refer the district clerk’s contest to the trial court. 
            The
trial court is directed to comply with Tex.
R. App. P. 20.1 in conducting a hearing and determining whether
appellant is indigent.  Unless a written order sustaining the contest is timely
entered, appellant will be allowed to proceed without advance payment of
costs.  Rule 20.1(i)(4).  The trial court clerk is directed to forward to
this court on or before January 3, 2011, a supplemental clerk’s record
containing any orders and findings entered by the trial court with respect to
the contest.  This appeal will be reinstated upon receipt of the supplemental
clerk’s record.
 
                                                                                                PER
CURIAM
 
December 9, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.